DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 25 October 2021, which has been entered and made of record.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection relied on in this Office Action.

Specification
The objection to the Specification is withdrawn in view of the amended title.

Claim Interpretation
The claims are no longer considered to invoke 35 U.S.C. 112(f) in view of the amendments to the claims.

Claim Rejections - 35 USC § 101
The rejections under 35 U.S.C. 101 are withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2017/0286993; hereinafter "Khalid") in view of Razzaque et al. (US 2014/0343404; hereinafter "Razzaque").
Regarding claim 1, Khalid discloses A reproducing device (e.g. "a head-mounted virtual reality device," para. 29), comprising: a central processing unit (CPU) (see Fig. 20) configured to: reproduce free visual point moving image content that includes a free visual point moving image stream ("preparing and/or processing the data representative of the 360-degree images to generate an immersive virtual reality world based on the 360-degree images," para. 29; "a 360-degree image is any still or video image that depicts the surroundings," para. 30) and an edit data stream ("metadata related to one or more virtual objects," para. 102; "data streams representative of virtual reality media content," para. 41); display of a plurality of 3D models based on basic information and additional information set in edit data that constitutes the edit data stream, wherein the plurality of 3D models is arranged in a space recreated based on the free visual point moving image stream ("integrate into the immersive virtual reality world a virtual object (e.g., a three-dimensional ("3D") virtual object)," para. 22; "metadata related to one or more virtual objects … that may be located within the immersive virtual reality world," para. 102).
Khalid does not disclose the additional information includes priority information that indicates a priority of the display of the plurality of 3D models; and control display of a surface of a first 3D model of the plurality of 3D models on a front side and a surface of a second 3D model of the plurality of 3D models on a back side of the surface of the first 3D model based on a priority of the first 3D model set higher than a priority of the second 3D model and based on a coincidence between the surface of the first 3D model and the surface of the second 3D model.
In the same art of displaying 3D models, Razzaque teaches the additional information includes priority information that indicates a priority of the display of the plurality of 3D models ("3D graphics can be produced using underlying data models," para. 36; "The object given priority (or the object with a higher priority)," para. 99); and control display of a surface of a first 3D model of the plurality of 3D models on a front side and a surface of a second 3D model of the plurality of 3D models on a back side of the surface of the first 3D model based on a priority of the first 3D model set higher than a priority of the second 3D model and based on a coincidence between the surface of the first 3D model and the surface of the second 3D model ("when two display objects are co-located on a display … the system can display one display object in front of the other. In some embodiments, the system gives one of the objects priority. The object given priority (or the object with a higher priority) can then be displayed in front of the other object," para. 99).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Razzaque to Khalid.  The motivation would have been "to resolve this issue" of "flicker or other distortion on the display" (Razzaque, para. 99).
Regarding claims 7 and 8, they are rejected using the same citations and rationales set forth in the rejection of claim 1.
Regarding claim 9, Khalid discloses A recording device ("camera-captured real-world scenery," para. 20), comprising: a central processing unit (CPU) (see Fig. 20) configured to: acquire an edit matter ("access the data representative of the 2D promotional image from a commercial advertisement exchange service," para. 23) for additional information that is referred to at a time of display of a plurality of 3D models, wherein the plurality of 3D models is arranged in a space recreated based on a free visual point moving image stream, the display of the plurality of 3D models is based on basic information and the additional information set in edit data that constitutes an edit data stream of free visual point moving image content, and the free visual point moving image content includes the free visual point moving image stream and the edit data stream ("integrate into the immersive virtual reality world a virtual object (e.g., a three-dimensional ("3D") virtual object)," para. 22; "metadata related to one or more virtual objects (e.g., display parameters for the virtual objects, keywords or tags for promotional material that may be associated with the virtual objects, etc.) that may be located within the immersive virtual reality world," para. 102; "three-dimensional ('3D') virtual object having an outer surface designated as a promotional content," para. 114); edit the additional information of the edit data that constitutes the edit data stream based on the edit matter ("virtual reality content creator," para. 30; "placing a virtual object at a particular location," para. 103; "Virtual object metadata may further include display parameters related to Virtual Object N such as a positional parameter, an orientation parameter, and a scale parameter," para. 106); and record, as the free visual point moving image content, the edited edit data stream and the free visual point moving image stream corresponding to the edit data stream ("To generate the immersive virtual reality world, backend system may perform video transcoding, slicing, orchestration, modeling," para. 36; "integrate a three-dimensional ('3D') virtual object having an outer surface designated as a promotional content platform into the immersive virtual reality world," para. 114).
Khalid does not disclose set priority information as the additional information, wherein the priority information indicates that a priority of a first 3D model of the plurality of 3D models is higher than a priority of a second 3D model of the plurality of 3D models, and based on a coincidence between a surface of the first 3D model and a surface of the second 3D model, the surface of the first 3D model is displayed on a front side and the surface of the second 3D model is displayed on a back side of the surface of the first 3D model.
In the same art of displaying 3D models, Razzaque teaches set priority information as the additional information, wherein the priority information indicates that a priority of a first 3D model of the plurality of 3D models is higher than a priority of a second 3D model of the plurality of 3D models ("3D graphics can be produced using underlying data models," para. 36; "The object given priority (or the object with a higher priority)," para. 99), and based on a coincidence between a surface of the first 3D model and a surface of the second 3D model, the surface of the first 3D model is displayed on a front side and the surface of the second 3D model is displayed on a back side of the surface of the first 3D model ("when two display objects are co-located on a display … the system can display one display object in front of the other. In some embodiments, the system gives one of the objects priority. The object given priority (or the object with a higher priority) can then be displayed in front of the other object," para. 99).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Razzaque to Khalid.  The motivation would have been "to resolve this issue" of "flicker or other distortion on the display" (Razzaque, para. 99).
Regarding claim 10, the combination of Khalid and Razzaque renders obvious receive the edit data stream ("receive or transmit data representative of world 208 [of Fig. 2] and virtual objects integrated into world 208," Khalid, para. 56); receive the free visual point moving image stream at a time of the recording of the free visual point moving image content ("backend system may be configured to receive camera-captured data … backend system may generate and maintain an immersive virtual reality world," Khalid, paras. 35-36); and edit the edit data based on the edit matter, wherein the edit matter is received based on a user operation ("sponsors (e.g., commercial advertisers) generating and paying to have promotional 
Regarding claims 13 and 14, they are rejected using the same citations and rationales set forth in the rejection of claim 9.
Regarding claims 15-17, they are rejected using the same citations and rationales set forth in the rejections of claim 1 and claim 9 (i.e. each of claims 15-17 represents a combination of the limitations of claims 1 and 9).


Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid in view of Razzaque, and further in view of Cole et al. (US 2017/0061600; hereinafter "Cole").
Regarding claim 5, the combination of Khalid and Razzaque does not disclose wherein the additional information further includes viewing age restriction information that indicates an age to restrict the display of the plurality of 3D models, and based on the viewing age restriction information set in the edit data that is equal to or younger than a viewing age restriction information preset in the reproducing device, the CPU is further configured to control the display of the plurality of 3D models corresponding to the edit data.
In the same art of displaying 3D models in immersive environments, Cole teaches wherein the additional information further includes viewing age restriction information that indicates an age to restrict the display of the plurality of 3D models, and based on the viewing age restriction information set in the edit data that is equal to or younger than a viewing age restriction information preset in the reproducing device, the CPU is further configured to control the display of the plurality of 3D models corresponding to the edit data ("a user of a 3D rendering and display system and indicating the objects to the user while the user views a simulated environment, e.g., on a headmounted display," abstract; 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Cole to the combination of Khalid and Razzaque.  The motivation would have been "one or more objects/items which user 1 is not allowed to consume and thus visual representation of such objects should not be displayed to the user" (Cole, para. 47).
Regarding claim 6, the combination of Khalid, Razzaque, and Cole renders obvious wherein the free visual point moving image content includes an audio data stream ("image and/or audio data," Khalid, para. 20) and an audio edit data stream ("2D promotional image 600 [of Fig. 6 of Khalid] … may be accessed and inserted," para. 65; "image 600 viewable as a skin of the respective virtual objects," Khalid, para. 93; "image 600 may further include audio content associated with the video content," Khalid, para. 96), and the CPU is further configured to control output of an audio data corresponding to the edit data based on the viewing age restriction information set in the edit data that constitutes an audio edit data ("a list of restricted objects for which visual representation should not be displayed to the first user … for a user to whom the parental restrictions do not apply, e.g., such as an adult member, visual representations of such objects will be displayed to the user … users being over the legal age," Cole, para. 64; see claim 5 for motivation to combine).  Note: Khalid discloses audio/video virtual objects being inserted into free visual point moving image content, and Cole teaches restricting virtual objects based on a viewer age, therefore the combination would render obvious restricting the audio/video virtual objects of Khalid based on viewer age, which would obviously include restricting both the audio and video portions of the virtual objects.
Regarding claim 12, the combination of Khalid and Razzaque does not disclose set viewing age restriction information that indicates an age to restrict the display of the plurality of 3D models as the additional information of the edit data.
In the same art of displaying 3D models in immersive environments, Cole teaches set viewing age restriction information that indicates an age to restrict the display of the plurality of 3D models as the additional information of the edit data ("a user of a 3D rendering and display system and indicating the objects to the user while the user views a simulated environment, e.g., on a headmounted display," abstract; "a list of restricted objects for which visual representation should not be displayed to the first user … for a user to whom the parental restrictions do not apply, e.g., such as an adult member, visual representations of such objects will be displayed to the user … users being over the legal age," para. 64).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Cole to the combination of Khalid and Razzaque.  The motivation would have been "one or more objects/items which user 1 is not allowed to consume and thus visual representation of such objects should not be displayed to the user" (Cole, para. 47).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The known prior art does not teach, in the context of all of the interdependent limitations included in the parent claim, wherein the priority information sets priority of a 3D model to be newly arranged on the space as a 1-bit value representing a priority of the 3D model to be newly arranged relative to to the priority of the plurality of 3D models already arranged on the space.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN MCCULLEY/Primary Examiner, Art Unit 2611